Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-21 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Vallone et al. (US 20110032353).
As per claim 3,  Vallone et al. teaches computer-implemented method comprising: accessing first sensor data from a first sensor at a first entry location to a facility (abstract; ¶ 0010, 0031, 0044-0045 and 0095-0098); accessing second sensor data from one or more second sensors associated with the first entry location (abstract; ¶ 0010, 0031, 0044-0045 and 0095-0098); determining, based on a comparison of the first sensor data and the second sensor data,  that one or more users at the first entry location to the facility is not associated with an account at a first time (abstract; ¶ 0010, 0031, 0044-0045 and 0095-0098); determining, within a first threshold time of the first time, presence of a first user at the first entry location; determining, within a second threshold time of the first time, presence of a second user at the first entry location (abstract; ¶ 0010, 0031, 0044-0045 and 0095-0098); determining first data presented by the first user at the first entry location at the first time (abstract; ¶ 0010, 0031, 0044-0045 and 0095-0098); determining a first account associated with the first data, wherein the first account is associated with the first user (abstract; ¶ 0010, 0031, 0044-0045 and 0095-0098); and determining the second user is associated with the first account (abstract; ¶ 0010, 0031, 0044-0045 and 0095-0098).  
As per claim 4, Vallone et al. teaches the method of claim 3 described above.  Vallone et al. teaches further comprising one or more of: determining the second user did not perform a scan gesture, determining the second user passed through the first entry location within a third threshold time of the first user, or determining a count of data presented at the first entry location within a fourth threshold time of the first time differs from a count of a number of people detected at the first entry location (abstract; ¶ 0010, 0031, 0044-0045 and 0095-0098).  
As per claim 5, Vallone et al. teaches the method of claim 3 described above.  Vallone et al. teaches further comprising: acquiring a plurality of images of the first entry location (abstract; ¶ 0010, 0031, 0044-0045 and 0095-0098); and determining, based on the plurality of images, that a hand of the second user was not within a specified region that is proximate to a scanner at the first entry location while the second user was at the first entry location (abstract; ¶ 0010, 0031, 0044-0046 and 0095-0098).  
As per claim 6, Vallone et al. teaches the method of claim 3 described above.  Vallone et al. teaches the determining the second user is associated with the first account comprising: determining a first exit time of the first user from the facility at a first exit (abstract; ¶ 0010, 0031, 0044-0046 and 0095-0098); determining a second exit time of the second user from the facility at the first exit  (abstract; ¶ 0010, 0031, 0044-0046 and 0095-0098); and determining a difference between the first exit time and the second exit time is less than a third threshold time  (abstract; ¶ 0010, 0031, 0044-0046 and 0095-0098).  
As per claim 7, Vallone et al. teaches the method of claim 3 described above.  Vallone et al. teaches the determining the second user is associated with the first account comprising determining that the first user interacted with the second user within the facility (abstract; ¶ 0010, 0031, 0044-0046 and 0095-0098).
As per claim 8, Vallone et al. teaches the method of claim 7 described above.  Vallone et al. teaches the determining the first user interacted with the second user further comprising one or more of: determining the first user and the second user are within a first threshold distance of one another within the facility for at least a first duration, determining a transfer of an object between the first user and the second user, or determining the first user and the second user are within a second threshold distance and face each other a threshold number of times (abstract; ¶ 0010, 0031, 0044-0046 and 0095-0098).
As per claim 9, Vallone et al. teaches the method of claim 7 described above.  Vallone et al. teaches the determining the second user is associated with the first account comprising: determining a first gesture by the first user at the first entry location, wherein the first gesture is associated with the presentation of the first data by the first user; and determining an absence of a second gesture by the second user to present second data at the first entry location (abstract; ¶ 0010, 0031, 0044-0046 and 0095-0098).
As per claim 10, Vallone et al. teaches the method of claim 7 described above.  Vallone et al. teaches the determining the second user is associated with the first account comprising: determining a height of the second user (abstract; ¶ 0010, 0031-0034, 0044-0046 and 0095-0098); and determining the height is less than a threshold height (abstract; ¶ 0010, 0031-0034, 0044-0046 and 0095-0098).  
As per claim 11, Vallone et al. teaches the method of claim 3 described above.  Vallone et al. teaches the determining the second user is associated with the first account comprising: determining that historical data indicates the first account has previously been associated with another user at the facility (abstract; ¶ 0010, 0031-0034, 0052 and 0095-0098).
As per claim 12, Vallone et al. teaches the method of claim 3 described above.  Vallone et al. teaches the determining the second user is associated with the first account comprising: determining a first entry time of the first user to the facility at the first entry location (abstract; ¶ 0010, 0031-0034, 0052 and 0095-0098); determining a second entry time of the second user to the facility at the first entry location (abstract; ¶ 0010, 0031-0034, 0052 and 0095-0098); determining a third entry time of a third user to the facility at the first entry location, wherein the third entry time is before the first entry time or after the second entry time (abstract; ¶ 0010, 0031-0034, 0052 and 0095-0098); determining second data presented by the third user at the first entry location; and disqualifying the third user from being associated with the first account (abstract; ¶ 0010, 0031-0034, 0052 and 0095-0098).
As per claim 13, Vallone et al. teaches the method of claim 3 described above.  Vallone et al. teaches the determining the second user is associated with the first account comprising: determining a first entry time of the first user to the facility at the first entry location (abstract; ¶ 0010, 0044-0045, 0052 and 0095-0098); determining a second entry time of the second user to the facility at the first entry location  (abstract; ¶ 0010, 0044-0045, 0052 and 0095-0098); and determining a first difference between the first entry time and the second entry time is less than a first threshold and greater than a second threshold  (abstract; ¶ 0010, 0044-0045, 0052 and 0095-0098).  
As per claim 14, Vallone et al. teaches a computer implemented computer-implemented method comprising: obtaining first sensor data from one or more sensors at a facility  ((abstract; ¶ 0010, 0044-0045, 0052 and 0095-0098); obtaining second sensor data from one or more second sensors at the facility   (abstract; ¶ 0010, 0044-0045, 0052 and 0095-0098); determining that a first user is associated with a first account; determining, based at least in part on a comparison of the first sensor data and the second sensor data, an entry anomaly to the facility that a second user at an entry location in the facility is not associated with an account at a first time  (abstract; ¶ 0010, 0044-0045, 0052 and 0095-0098); determining, based at least in part on the first sensor data and the second sensor data, that the first user and the second user are associated with the first time   (abstract; ¶ 0010, 0044-0045, 0052 and 0095-0098); and  determining, based at least in part on the first sensor data and the second sensor data, that the second user is associated with the first account that is associated with the first user   (abstract; ¶ 0010, 0044-0045, 0052 and 0095-0098).  
As per claim 15, Vallone et al. teaches the method of claim 14 described above.  Vallone et al. teaches the determining the entry anomaly further comprising one or more of: determining the second user did not perform a scan gesture, determining the second user passed through the entry location within a threshold time of the first user, determining the second user entered the facility while a gate at the entry location was closed, determining a count of data presented at the entry location at the first time differs from a count of a number of people detected at the entry location, or determining presence of the second user inside the facility without data indicative of the second user passing through the entry location  (abstract; ¶ 0010, 0031, 0044-0045 and 0095-0098).
As per claim 16, Vallone et al. teaches the method of claim 14 described above.  Vallone et al. teaches the determining, based at least in part on the first sensor data and the second sensor data, that the second user is associated with the first account comprising: determining a first entry time of the first user to the facility at the entry location (abstract; ¶ 0010, 0031, 0044-0045 and 0095-0098); determining a second entry time of the second user to the facility at the entry location; determining a first difference between the first entry time and the second entry time is less than a first threshold; determining a first exit time of the first user from the facility at a first exit; determining a second exit time of the second user from the facility at the first exit  (abstract; ¶ 0010, 0031, 0044-0045 and 0095-0098); and determining a second difference between the first exit time and the second exit time is less than a second threshold  (abstract; ¶ 0010, 0031, 0044-0045 and 0095-0098).  
As per claim 17, Vallone et al. teaches the method of claim 14 described above.  Vallone et al. teaches the determining, based at least in part on the first sensor data and the second sensor data, that the second user is associated with the first account comprising one or more of: determining the first user and the second user are within a first threshold distance of one another within the facility for at least a first duration, determining a transfer of an object between the first user and the second user, or determining the first user and the second user are within a second threshold distance and face each other a threshold number of times (abstract; ¶ 0010, 0031, 0044-0045 and 0095-0098).  
As per claim 18, Vallone et al. teaches the method of claim 14 described above.  Vallone et al. teaches the determining, based at least in part on the first sensor data and the second sensor data, that the second user is associated with the first account comprising: determining a first gesture by the first user at the entry location, wherein the first gesture is associated with presentation of first data by the first user; and determining an absence of the first gesture by the second user at the entry location (abstract; ¶ 0010, 0031, 0044-0045 and 0095-0098).
As per claim 19, Vallone et al. teaches the method of claim 14 described above.  Vallone et al. teaches the determining, based at least in part on the first sensor data and the second sensor data, that the second user is associated with the first account comprising: determining a height of the second user; and determining the height is less than a threshold height (abstract; ¶ 0010, 0031-0034, 0044-0046 and 0095-0098).  
As per claim 20, Vallone et al. teaches the method of claim 14 described above.  Vallone et al. teaches the determining, based at least in part on the first sensor data and the second sensor data, that the second user is associated with the first account comprising: determining a first entry time of the first user to the facility at the entry location   (abstract; ¶ 0010, 0031-0034, 0044-0046 and 0095-0098); determining first data presented by the first user at the entry location; determining a second entry time of the second user to the facility at the entry location  (abstract; ¶ 0010, 0031-0034, 0044-0046 and 0095-0098); determining that the second user did not present identification data at the entry location   (abstract; ¶ 0010, 0031-0034, 0044-0046 and 0095-0098); determining a third entry time of a third user to the facility at the entry location, wherein the third entry time is before the first entry time or after the second entry time  (abstract; ¶ 0010, 0031-0034, 0044-0046 and 0095-0098); determining second data presented by the third user at the entry location; and disqualifying the third user from being associated with the first account (abstract; ¶ 0010, 0031-0034, 0044-0046 and 0095-0098).  
As per claim 21, Vallone et al. teaches the method of claim 14 described above.  Vallone et al. teaches further comprising: determining the second user took an item from the facility (abstract; ¶ 0010, 0031-0034, 0044-0046 and 0095-0098); and determining a charge for the item to the first account (abstract; ¶ 0010, 0031-0034, 0044-0046 and 0095-0098).
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 1/24/2022 with respect to claims 1 and 2 have been fully considered and are persuasive.  The 102 rejection of claims 1-2 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697